Citation Nr: 1759585	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $6,228.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and M.V.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office Committee on Waivers and Compromises in Milwaukee, Wisconsin (RO) which denied a request for a waiver of an overpayment in the amount of $6,228.00.

The Veteran testified at an April 2017 Board hearing.  The hearing transcript is of record. 


FINDINGS OF FACT

1.  The Veteran was married in March 2013.  He informed the RO of the marriage, and in July 2013, the RO requested that the Veteran provide spousal income information.  NSC pension benefits were terminated effective April 2013 based on the Veteran's failure to supply the requested income information, resulting in an overpayment in the amount of $6,228.00. 

2.  The Board finds that the overpayment of VA NSC pension benefits in the amount of $6,228.00 was properly created. 

3.  The creation of an overpayment of NSC pension benefits in the amount of $6,228.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

4.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

5.  Collection of the debt would not deprive the Veteran or his family of basic necessities, and thus, would not result in undue financial hardship.

6.  Recovery of the overpayment would not defeat the purpose which benefits were intended.

7.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran. 

8.  The Veteran has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of NSC pension benefits in the amount of $6,228.00 have not been met.  38 U.S.C. § 5302 (2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process - Waiver of Recovery of an Overpayment

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver of recovery of the overpayment.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2016).  In July 2013, the Pension Management Center proposed to terminate monthly pension benefits effective April 1, 2013 because they did not know if the Veteran's spouse had income from the date of their marriage.  Such income information was requested.  In September 2013, NSC pension benefits were terminated based on the Veteran's failure to provide requested spousal income information..  He was informed that this resulted in an overpayment of benefits.  An October 2013 letter from the Debt Management Center informed the Veteran that he received an overpayment in the amount of $6,228.00.  In October 2013, the Veteran requested a waiver of repayment of benefits.  In January 2014 decision, the Committee on Waivers and Compromises denied a waiver of overpayment.  An April 2014 statement of the case addressed the issue of entitlement to waiver of the overpayment, and afforded the Veteran an opportunity to present information and evidence in support of his claim.  The Veteran provided additional lay evidence and argument during an April 2017 Board hearing and submitted an updated financial status report in April 2017.  

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C. § 501 (West 2015); 38 C.F.R. § 1.911(c) (2016).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  
38 U.S.C. § 1521 (2014); 38 C.F.R. § 3.23 (2016).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271 (2016).  It also includes income of a veteran's spouse and/or child(ren) regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. 
§ 3.23(d)(4) (2016).

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

The Veteran was awarded VA NSC pension benefits in October 2008, effective April 16, 2008.  The October 2008 letter informed the Veteran that his pension rate was dependent on his income and the number of his dependents.  He was informed that he must notify VA right away if his income changed, if he gained a dependent, or if his net worth increased.  Later notice letters informed that the Veteran would not receive yearly Eligibility Verification Report forms, but he was informed that it was his responsibility to tell VA if he or a family member (a spouse or child) began receiving Social Security payments, or started to receive other income.  

The record shows that the Veteran was married in March 2013.  He provided the RO with timely notice of his marriage over the telephone in March 2013, and he submitted a written request for VA to add his spouse as a dependent on his award in April 2013.  

The Veteran was informed in a July 2013 letter that VA did not know whether his spouse had income since the time of his marriage, and thus, did not know if this would create an increase or decrease in his pension rate.  He was informed that VA pension was based on family income, and because VA did not know if his spouse had income, they proposed to stop monthly benefits effective April 1, 2013, the first month after the date of marriage.  He was then asked to provide the requested income information for his spouse in an enclosed Eligibility Verification Report.  No response to the July 2013 request for information was received.  Therefore, pension benefits were terminated based on the failure to supply the requested income information.  The award of VA NSC pension benefits was adjusted, from April 1, 2013 creating an overpayment in the amount of $6,228.00.  Accordingly, the Board finds that the overpayment of VA NSC pension benefits in the amount of $6,228.00 was properly created based on the termination of benefits due to a failure to provide requested income information.  Thus, the overpayment debt was validly created.

A subsequent Eligibility Verification Report submitted by the Veteran in October 2013 shows that the Veteran's wife received income in the amount of $1,022.00 a month from Social Security and in the amount of $1,227.00 from her pension.  She also identified a net worth of $25,000.00 in stocks, bonds, or mutual funds.  No medical expenses were identified.  

Basic entitlement to pension exists only if, among other things, the Veteran's countable income is not in excess of the maximum annual pension rate specified by law. 38 U.S.C. § 1521 (a).  If basic entitlement is met, the monthly rate of pension shall be computed by reducing the maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273 (a) (2016).  Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the applicable maximum annual pension rate by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by twelve.  38 C.F.R. § 3.273 (b)(2).  The effective date of any reduction or discontinuance required because of an increase in income shall be the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660 (a)(2) (2016).  

In this case, The Board finds that the annualized spousal income of $26,986.00 in 2013 well exceeded the applicable MPAR rate of $16,569.00 for a Veteran with one dependent at that time.  Thus, the termination of benefits continued to be proper and the debt was valid.   

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Board finds that the Veteran provided timely notification of his marriage in March 2013.  While he did not identify spousal income at that time, and did not initially respond to a July 2013 letter requesting income information for his spouse, he later provided the requested income information in October 2013.  Therefore, the Board finds no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the overpayment debt.    

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).  

The Board finds that repayment of the Veteran's indebtedness would not violate principles of equity and good conscience.  The Board finds that the Veteran was at fault in the creation of his indebtedness due to failure to report spousal income.  The Veteran's initial award letter and later VA correspondences informed him that he must advise VA of any change in income, and informed him that VA pension was based on "family income" to include the income of any dependents.  The Board finds therefore, that the Veteran was at fault in the creation of the overpayment debt when he failed to report spousal income, and when he failed to respond to a July 2013 letter specifically requesting spousal income information.  In Board hearing testimony, M.V. contends that there was error on the part of VA in the creation of the debt.  He argued that VA received written notice of the marriage in April 2013, but did not take action to stop benefits until October 2013, with a six-month time lapse.  The Board finds that while it did take three months from the date of the April 2013 notification to the date VA proposed to terminate the Veteran's benefits, it was the Veteran's duty to report any change in income.  The Board finds that VA, having no notice as to the relevant spousal income, appropriately requested such income information when they proposed to terminate benefits in July 2013.  The Board finds that there was no significant delay in VA's issuance of the July 2013 letter proposing such action.  Thus, there was little fault on VA's part in the creation of the overpayment debt.  The Board finds that VA appropriately waited 60 days before taking action on the proposed termination of benefits, and finds that that the Veteran was at fault in the creation of the debt because he did not report relevant income information, even after issuance of the July 2013 letter.  Because the overpayment of VA NSC pension benefits was properly created based on the Veteran's failure to timely report relevant spousal income, VA was not at fault in the creation of the Veteran's indebtedness.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that there is little fault on the part of VA in the termination of the VA benefits based the Veteran's failure to report spousal income.  The Veteran is at fault in the creation of the overpayment because he did not timely report his spouse's income, and his action in accepting VA benefits for which he was not entitled during the time period from April 2013 to September 2013, contributed to the creation of the overpayment.  

The Board finds that that repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran's most recent April 2017 Financial Status Report shows that he and his wife had a total monthly net income of $3,126.00 from VA benefits, Social Security benefits from his spouse, retirement income from his spouse.  They had total monthly expenses of $1,575.00, to include food, taxes on their home, car and homeowners insurance, utilities, as well other living expenses, identified as gas for their car, television, and phone.  Assets were comprised of stocks and other bonds in the amount of $17,000.00, as well as real estate owned.  The Veteran also identified credit debt, with an unpaid balance totaling $4,300.00.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  The Board finds that the monthly income of $3,126.00 exceeded total monthly expenses represented by food, utilities, and other necessary living expenses.  Given the reported income and expense information, the Board finds that the collection of the debt at issue would not deprive the Veteran and his wife of the basic necessities of life.  

The Board finds that the Veteran and his wife are credible in identifying some degree of hardship imposed by the repayment of the overpayment debt.  While the Veteran's wife indicated in hearing testimony, that she had to use money from her retirement account in order to make ends meet while repaying the debt, the Board finds that the Veteran and his spouse were not deprived of the basic necessities of life.  Thus, repayment of the debt did not constitute undue financial hardship for VA purposes.  See 38 U.S.C. § 5302(c); 38 C.F.R. § 1.965(a).  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would not defeat the purpose for which benefits were intended.  The award and disbursement of NSC pension benefits was made for the support of the Veteran for the period from April 2013 to September 2013 at a rate based on the Veteran's income.  Because he failed to identify relevant spousal income during this time period, he received benefits in excess of what he was entitled.  Thus, the collection of the debt would not defeat the purpose for which the benefits were intended.  

Because the Veteran was in receipt of VA pension benefits to which he was not entitled, the Board finds that he was unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, result in unjust enrichment of the Veteran.  The Board finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  While the Veteran's wife testified that their credit rating was adversely impacted by the creation of the debt, the Board finds that this is not analogous to the relinquishment of a valuable right or the incurrence of a legal obligation.  

For the reasons discussed above, the Board finds that the recovery of the overpayment would not be against the principles of equity and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2016).  Because the preponderance of the evidence is against the claim for a waiver of recovery of the overpayment of VA benefits in the amount of $6,228.00, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  





ORDER

A waiver of recovery of an overpayment of NSC pension benefits under the in the amount of 6,228.00 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


